Case 2:19-cv-11609-VAR-SDD ECF No. 38 filed 09/14/20   PageID.632   Page 1 of 10




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

REBECCA HOLLAND,

      Plaintiff,                          Case No. 19-11609
                                          HON. VICTORIA A. ROBERTS
v.

NATIONAL RAILROAD
PASSENGER CORPORATION d/b/a
AMTRAK,

      Defendant.

_____________________________/

                ORDER DENYING DEFENDANT’S
       MOTION TO DISMISS WITHOUT PREJUDICE [ECF No. 19]

      On February 24, 2020, Defendant filed a motion to dismiss [ECF No.

19] pursuant to Federal Rule of Civil Procedure 37(b)(2)(A)(v) arguing that

Plaintiff failed to comply with this Court’s January 3, 2020 Stipulated Order

[ECF No. 15]. The January 3 Stipulated Order required that the Plaintiff

“…serve full and complete answers…” to discovery requests.

      On June 12, 2020, the Court again ordered Plaintiff to supplement

discovery responses. [ECF No. 23]. The Court warned Plaintiff that if she

chose not to supplement her responses, the Court may grant Defendant’s

motion.



                                      1
Case 2:19-cv-11609-VAR-SDD ECF No. 38 filed 09/14/20      PageID.633   Page 2 of 10




      Plaintiff submitted three sets of supplemental answers: Plaintiff’s

Supplemental Answers to Defendant’s Interrogatories [ECF No. 19-4];

Plaintiff’s Second Supplemental Answers to Defendant’s Interrogatories

[ECF No. 19-6]; and Plaintiff’s Third Supplemental Answers to Defendant’s

Interrogatories [ECF No. 24-1].

      On June 30, 2020, the Defendant filed a Supplemental Brief

addressing why Plaintiff’s supplemental responses continue to be deficient

[ECF No. 24].

      The Court reviewed the Defendant’s motion. The Court affords Plaintiff

a final opportunity to cure the defects.

   1. Interrogatory no. 14: This interrogatory asks Plaintiff to “State the

name, address and telephone numbers of all persons who have knowledge

of any relevant facts relating to this case…”

      In each of her responses, Plaintiff lists Lydia Marshall, Cynthia

Stephens Hill, and Nicholas Holland and gives addresses but no phone

numbers. Plaintiff also lists “…all of my family and friends, co-workers,

doctors, nurses, people on the train that saw me fall, Amtrak conductor and

employee [sic] that helped me…,” as persons with knowledge of relevant

facts. Plaintiff additionally states “[p]laintiffs [sic] physicians were identified

previously,” including Dr. Hoegler, Dr. Malik, and Dr. Robinson. Plaintiff tells

                                        2
Case 2:19-cv-11609-VAR-SDD ECF No. 38 filed 09/14/20    PageID.634    Page 3 of 10




Defendant to look to her medical records and authorizations to obtain Dr.

Hoegler, Dr. Malik, and Dr. Robinson’s phone numbers and addresses.

      These responses are insufficient. Neither the Defendant nor the Court

is responsible to comb through Plaintiff’s answers or piece together her

responses to get a full and complete response to the interrogatory.

      These answers give several broad categories of people: “all of my

family and friends, co-workers, doctors, nurses, people on the train that saw

me fall, Amtrak conductor and employee [sic] that helped me…,” but not a

full and complete response. F. R. Civ. P. 33, the rule discussing written

interrogatories, “is intended to enable a party to prepare for trial, to narrow

issues and … determine what evidence will be needed at the trial, and to

reduce the possibility of surprise at the trial.” See Hickman v. Taylor, 329

U.S. 495 501, 507, 67 S. Ct. 385, 91 L.Ed. 451 (1947).

      This is the last opportunity the Court gives Plaintiff to provide the phone

numbers and addresses of Dr. Hoegler, Dr. Malik, Dr. Robinson, and the

phone numbers for Lydia Marshall, Cynthia Stephens Hill, and Nicholas

Holland.

      Additionally, the Court strikes Plaintiff’s response: “all of [her] family

and friends, co-workers, doctors, nurses, people on the train that saw [her]

fall…” The Court has the power to limit witnesses to those listed in discovery


                                       3
Case 2:19-cv-11609-VAR-SDD ECF No. 38 filed 09/14/20    PageID.635    Page 4 of 10




responses. Fed. R. Civ. P. 37(b)(2)(A)(ii) empowers the Court to prohibit

disobedient parties from introducing designated matters into evidence.

      If Plaintiff fails to supplement her answer to interrogatory no. 14, she

will be barred from calling anyone listed as a witness at trial.

   2. Interrogatory no. 15: This interrogatory asks Plaintiff to:

            State the name, address and professional status of any
            and all persons whose services you will utilize for the
            purpose of introducing expert testimony at trial. With
            respect to each proposed expert witness, provide…: the
            subject matter on which he/she is expected to testify; the
            substance of facts and opinions to which he/she is
            expected to testify; and a summary of grounds of each
            opinion.
      This interrogatory also asks Plaintiff to “annex true copies of all written

reports rendered to [her] by any such proposed expert witness” and the

proposed expert’s “curricula vitae, fee schedule and testimony list.”

      Plaintiff’s supplemental responses to this interrogatory are insufficient.

Plaintiff narrows her trial experts to three of her medical providers: Dr.

Hoegler; Dr. Malik; and Dr. Robinson. Plaintiff provides the subject matter

and substance of facts and opinions which each expert is expected to testify

to, and the summary of grounds for each opinion. But Plaintiff states that she

“has not consulted with these individuals, nor retained them in any capacity.”

Plaintiff states that she: “reserves the right to call any of her providers as


                                       4
Case 2:19-cv-11609-VAR-SDD ECF No. 38 filed 09/14/20    PageID.636    Page 5 of 10




experts…” Plaintiff does not identify any other potential experts in her answer

to interrogatory no. 15.

      Although Plaintiff attempts to reserve the right to call any of her medical

providers as experts, the Court bars Plaintiff from calling any medical

providers not listed in interrogatory no. 15 as trial expert witnesses.

According to Fed. R. Civ. P. 37(c)(1), if a party fails to identify a witness as

required, “the party is not allowed to use that information or witness to supply

evidence on a motion, at a hearing, or at a trial, unless the failure was

substantially harmless or justified.” See Roberts ex rel. Johnson v. Galen of

Virginia, Inc., 325 F.3d 776, 782 (6th Cir. 2003) (quoting Vance v. United

States, 182 F.3d 920 (6th Cir. 1999)).

      The Court allows Plaintiff more time to provide the information about

the three named doctors that Defendant seeks in interrogatory no. 15,

including: addresses; true copies of all written reports rendered to her by the

named proposed experts; the proposed expert’s curricula vitae; fee

schedule; and testimony list.

   3. Interrogatory no. 16: This interrogatory asks Plaintiff to provide “any

photographs … taken of the equipment involved in the incident, incident




                                       5
Case 2:19-cv-11609-VAR-SDD ECF No. 38 filed 09/14/20     PageID.637    Page 6 of 10




location, plaintiff’s alleged injuries and/or anything else relevant to the

plaintiff’s claim.” Defendant also asks Plaintiff to:

            …give the date that each of said photos…were
            taken, the name, address and telephone number of
            the person who took said photographs…the name,
            address and telephone number of all individuals
            present when said photographs were taken, and a
            specific description of what was shown in each of
            said photographs…
      In her Third Supplement, Plaintiff states that she provided Defendant

with “photographs and instructions on how to recover the information

requested…” Plaintiff provides the information listed from each JPEG file

including: date and time taken; the photographer; and a brief description of

what each image shows.

      Plaintiff’s supplemental response to interrogatory no. 16 is sufficient.

   4. Interrogatory no. 20: This interrogatory asks Plaintiff to state whether

she claims as a result of the incident that “she suffered injuries or disabilities

which caused [her] to be confined to [her] home and/or limit or cease [her]

participation in any normal activities, hobbies or other forms of recreation.”

The interrogatory also asks Plaintiff to:

            set forth how long [she] was confined to [her] home and …
            whether [her] participation has been limited or totally
            prevented, the injury which adversely affects [her]
            participation, if participation has been limited, the degree
            of limitation, and with what frequency during the two years


                                        6
Case 2:19-cv-11609-VAR-SDD ECF No. 38 filed 09/14/20     PageID.638    Page 7 of 10




             prior to the incident [she] engaged in the activity, hobby or
             form of recreation.

      Plaintiff’s answer and supplemental answers state that she was

“confined to [her] home from January 2, 2019 through April 2, 2019.”

Plaintiff’s “normal activities” were affected, including “community service

activities, Zumba, wearing shoes [she] previously purchased, outside work,

exercise, walking distances including benefit walks, driving, dancing.”

Plaintiff states that she “did all of these on a regular basis prior to the

incident.”

      Plaintiff does not state how long she was limited or prohibited from

driving, the degree of her driving limitation, nor with what frequency she

drove in the two years prior to the incident.

      In her third supplemental response, Plaintiff gives more detail about

Zumba, dancing, shoes, and benefit walking. She states:

             I did Zumba roughly 3 times per week before the accident,
             and sometimes 4. Since the accident I was completely
             unable to perform it until roughly September or August
             2019 but have not been able to go back at the same
             intensity. I have also not been able to return very often, only
             roughly 1 or 2 times per month. I did ballroom dancing prior
             to the accident around 2 or 3 times per month. After the
             accident I was initially unable to return. I have not really
             been able to return to ballroom dancing as I do not have
             the same pivot and turn. I cannot move well in the high heel
             ballroom dancing shoes. I have not been able to do any
             benefit walks since the accident and my community service

                                        7
Case 2:19-cv-11609-VAR-SDD ECF No. 38 filed 09/14/20      PageID.639    Page 8 of 10




              activities have been much less since the accident – I did a
              very short 3 to 4 block Black Lives Matter walk in the last
              few weeks.
      She still does not give a frequency for outside work or community

service. Plaintiff also fails to describe the duration of any limitations for these

activities.

      Plaintiff must supplement her answer and give the precise detail

requested in this interrogatory for the activities she lists in the two years prior

to the incident. Plaintiff must also explain how long she was prohibited or

limited from performing each activity.

      The Court will limit Plaintiff’s testimony to the activities that she lists in

her answer, with the detail Defendant requests.

   5. Interrogatory no. 22: This interrogatory asks Plaintiff if she “currently,

or … in the past, maintained a Facebook, Twitter, Tumbler, Google+,

Myspace, Instagram, YouTube, and/or other online social media account,

blog, and/or address.” Defendant also asks Plaintiff to provide “all dates she

maintained such accounts and/or addresses; the addresses of same; the

account numbers for same; and the passwords for same.”

      In her third supplemental response, Plaintiff provides her Facebook

login information.

      Plaintiff’s response to Interrogatory no. 22 is sufficient.

                                         8
Case 2:19-cv-11609-VAR-SDD ECF No. 38 filed 09/14/20      PageID.640   Page 9 of 10




    6. Interrogatory no. 25: This interrogatory asks Plaintiff to “produce a

certified printout of all content from any and all Facebook … accounts …

maintained by plaintiff at any time through the present.”

    In her second supplement, instead of providing a certified printout of all

Facebook content, Plaintiff provides the login information to her Facebook

account. In Plaintiff’s response to interrogatory no. 22, Plaintiff responds that

she has a Facebook account and does not refer to any other social media

accounts, blogs, and/or addresses.

    Plaintiff’s response to Interrogatory no. 25 is sufficient.

CONCLUSION

Plaintiff must supplement answers to interrogatories as follows:

    1. Interrogatory no. 14. Provide phone numbers and addresses for Dr.

Hoegler, Dr. Malik, and Dr. Robinson, and the phone numbers for Lydia

Marshall, Cynthia Stephens Hill, and Nicholas Holland.

    2. Interrogatory no. 15. Provide: each proposed expert’s address; true

copies of all written reports rendered to Plaintiff by the named proposed

experts; the proposed expert’s curricula vitae; fee schedule; and testimony

list.




                                         9
Case 2:19-cv-11609-VAR-SDD ECF No. 38 filed 09/14/20     PageID.641    Page 10 of 10




    3. Interrogatory no. 20. Provide detail as defendant requests, for activities

 listed, in the two years prior to the incident and how long she was prohibited

 or limited from participating in each activity.

       Plaintiff must serve full responses to Defendant’s interrogatory nos. 14,

 15, and 20 within fourteen (14) days of this Order.

       If Plaintiff fails to comply in any way with this order, the Court will

 entertain Defendant’s renewed motion to dismiss. This is a sanction, but a

 district court may sanction parties who fail to comply with its orders in a

 variety of ways, including dismissal of the lawsuit. Bank One of Cleveland,

 N.A. v. Abbe, 916 F.2d 1067, 1073 (6th Cir 1990). Dismissal of a matter

 under Rule 37(b)(2)(A) is a severe sanction that should only be imposed as

 a last resort. But if Defendant must refile this motion because Plaintiff fails to

 comply with this order, the Court will consider the severest sanction.




       IT IS ORDERED.

                                             S/ Victoria A. Roberts
                                             Victoria A. Roberts
                                             United States District Judge

 Dated: September 14, 2020




                                        10
